Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action has been issued in response to amendment filed on 06/14/2022.  Claims 1, 7 and 12 have been amended. Claims 1-15 are pending, of which claims, of which claim 1, claim 7 and 12 are in independent form.  Accordingly, this action has been made FINAL.
Response to Argument
3.	a.	Independent claim 1, 7 and 12 have been amended to overcome the 101 rejection, abstract idea.  Therefore, the 101 rejection has been withdrawn for claims 1-15.
b.	Applicant's arguments with respect to claims 1-15 have been considered but are moot in view of the new ground(s) of rejection. 

Status of Claims
4.	Claims 1-15 are pending, of which claim 1, claim 7 and claim 12 are in independent form.
Remarks
5. 	The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-15 rejected under 35 U.S.C. 103(a) as being unpatentable over Saxena US 9021312 (hereinafter Saxena), and further in view Ruan US 20160124793 (hereinafter Ruan).
Claim 1 is rejected, Saxena teaches a method of identifying behaviors of an application, the method comprising: 
generating log entries representative of the behaviors from actual requests of the application, the application in a production environment, wherein each log entry includes a source code location of the application generating a corresponding behavior (Saxena, US 9021312, column 1, line 35 to line 35 to 46,  In some embodiments described herein, the crash code number is based on at least one of: a filename, a function name, and a source code line number that was executing when the crash instance that corresponds to the crash report occurred.  Fig. 4 and Column 1, line 47 to line 56, In some embodiments described herein, generating a description of a crash instance involves assembling data corresponding to the crash instance. The assembled data includes one or more of the following pieces of information: crash code number, date of the crash, SKU code, operating system, user mode in effect, number of users logged in, name of function under execution, source code line number under execution, source filename under execution, mode of operation, data file drive type, audit trail, and a portion of a memory dump.)
applying a dictionary of key-value pairs to the log entries, the dictionary of key-value pairs from a plurality of simulated requests to an instrumented application corresponding with the application, in which each simulated request of the instrumented application generates a log message having a key and corresponding value, wherein the key is a source code location of the instrumented application that generated the log message and the corresponding value is an identification of behavior of the instrumented application (Saxena, column 1, line 35 to line 35 to 46,  In some embodiments described herein, the crash code number is based on at least one of: a filename, a function name, and a source code line number that was executing when the crash instance that corresponds to the crash report occurred.  Column 1, line 47 to line 56, In some embodiments described herein, generating a description of a crash instance involves assembling data corresponding to the crash instance. The assembled data includes one or more of the following pieces of information: crash code number, date of the crash, SKU code, operating system, user mode in effect, number of users logged in, name of function under execution, source code line number under execution, source filename under execution, mode of operation, data file drive type, audit trail, and a portion of a memory dump.  Column 2, line 18 to line 41 , In some embodiments described herein, when a new crash report is received from a customer at a client system, the system obtains the crash code number for the new crash report, and determines that a product patch has been previously generated. This determination is based on using the database to determine that a product patch identifier is associated with the crash code number. If the new crash report contains the customer email address, then an email is sent to the address regarding information about the product patch that corresponds to the product patch identifier.); and 
matching log entries from actual request to the application with the dictionary to discover expected behaviors via the source code locations (Saxena, column 6, line 23-44,  In some embodiments described herein, when a new crash report is received from a customer at a client system, the system obtains the crash code number for the new crash report. Furthermore, when the crash report includes information regarding a previously installed product patch, the system uses the database to determine a crash code number associated with the product patch identifier for the product patch. In some cases, the database may associate a crash code number (e.g., CCN.sub.--1) for the new crash report with the product patch identifier (e.g., PPN.sub.--1) that corresponds to the installed product patch PP.sub.--1. Clearly, since the installed product patch PP.sub.--1 did not prevent the product crash corresponding to the crash code number, CCN.sub.--1, the system removes the stored association between the obtained crash code number CCN.sub.--1 and the product patch identifier PPN.sub.--1, and provides a notification to the developer regarding this. Specifically, the crash code number CCN.sub.--1 may be included in the next crash report page generated, and the system may stop emailing information about product patch PP.sub.--1 to customers when the system receives a crash report with crash code number CCN.sub.--1 from customers.).

The Office would like to use prior art Ruan to back up Saxena to further teach limitation
key-value pairs(Ruan, US 20160124793, paragraph [0073-0075], One or more embodiments of a log analytics tool for problem diagnosis provide solutions to each of the problems described above. For identifying and isolating logs related to a request, an inventive method is provided, based on analyzing various identifiers embedded in logs as a name -value pair. These leverage the fact that distributed systems employ various identifiers for communication and coordination, and it is possible to develop rules to select log lines through careful analysis of identifier relationships. For identifying the deviation(s) from the reference model, one or more embodiments employ a log comparison algorithm using log template information. This aspect further employs an inventive hybrid log template extraction methodology that combines source-code parsing and black-box learning techniques. Further, one or more embodiments provide a user-friendly visualization interface to facilitate the problem diagnosis process.  Paragraph [0081-0089], One or more embodiments construct a reference model of logs per request type that defines what the normal and correct log patterns are in a healthy state. The reference model works as a basis for comparing the given raw log data to quickly understand how it differs from the normal pattern.  Fig. 4 and paragraph [0082-0085], FIG. 4 depicts an exemplary problem diagnosis process and the reference model management process. Reference model repository 402 contains the log set per request types to be used as a basis for comparison when the log set of a failed request is given. FIG. 4 depicts two processes centered on the use of reference models for problem diagnosis. One process 404 is for constructing the reference model. In the other process 406, the reference models are used to compare the log data that are collected when the problem(s) occurred.  Paragraph [0095], One or more embodiments provide comparison algorithms based on the log template information. Further, one or more embodiments provide ways to encode information into reference models so that the variations can be easily captured.).
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Ruan into Saxena's to identify a subset of set of problem log entries which pertain to a failed request in a set of problem log entries from a computing system, and comparing subset to a reference model which defines log entries per request type under a healthy state of computing system. A high-value log entry is identified in portion of subset. The high-value log entry is outputted.as suggested by Ruan (See abstract and summary).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Saxena and Ruan teach the method of claim 1 wherein the key includes a location of the application generating the log message and the corresponding value includes a label (Ruan, fig. 21, ampq.py:341, file “/opt/stack/nova/nova/compute/manager.py,”, line 1043 and paragraph [0137-0139].  Saxena, fig. 5 and column 6, line 23-44.).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 2, Saxena  and Ruan teach the method of claim 2 where in the label includes a description of a behavior associated with the simulated request(Ruan, fig. 21, ampq.py:341, file “/opt/stack/nova/nova/compute/manager.py,”, line 1043 and paragraph [0137-0139].  Saxena, fig. 5 and column 6, line 23-44.) .  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Saxena  and Ruan teach the method of claim 1 wherein the matching includes determining expected behaviors from log entries associated with a log message(Ruan, paragraph [0073-0075], Advantageously, one or more embodiments provide a log analytics tool that helps operators quickly identify the log entries that are potential leads to the root cause of a problem. Consider that, for a stable cloud management system, the behavior of different components should be predictable, when processing a certain type of user request. Therefore, historical logs can be generated for a certain type of request to build a "reference model" that represents the normal behavior of the system. When the system fails to process the same type of request, the operator can compare the logs collected for the failed request with the reference model, and deduce what the problem might be, based on the deviation of the current logs from the reference behavior.  Saxena, fig. 5 and column 6, line 23-44.).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Saxena  and Ruan teach the method of claim 1 wherein the log entries from actual requests each include a log location of the application generating the log entries(Ruan, fig. 21, ampq.py:341, file “/opt/stack/nova/nova/compute/manager.py,”, line 1043 and paragraph [0137-0139].  Saxena, fig. 5 and column 6, line 23-44.).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Saxena  and Ruan teach the method of claim 1 providing a set of discovered expected behaviors from matched log entries and a set of unexpected behaviors from unmatched log entries(Ruan, paragraph [0073-0075], Advantageously, one or more embodiments provide a log analytics tool that helps operators quickly identify the log entries that are potential leads to the root cause of a problem. Consider that, for a stable cloud management system, the behavior of different components should be predictable, when processing a certain type of user request. Therefore, historical logs can be generated for a certain type of request to build a "reference model" that represents the normal behavior of the system. When the system fails to process the same type of request, the operator can compare the logs collected for the failed request with the reference model, and deduce what the problem might be, based on the deviation of the current logs from the reference behavior.  Saxena, fig. 5 and column 6, line 23-44.).  
Claim 7 is rejected, Ruan teaches a non-transitory computer readable medium to store computer executable instructions to control a processor to: 
generate log entries representative of behaviors from actual requests of an application, the application in a production environment, wherein each log entry includes a source code location of the application generating a corresponding behavior((Saxena, US 9021312, column 1, line 35 to line 35 to 46,  In some embodiments described herein, the crash code number is based on at least one of: a filename, a function name, and a source code line number that was executing when the crash instance that corresponds to the crash report occurred.  Fig. 4 and Column 1, line 47 to line 56, In some embodiments described herein, generating a description of a crash instance involves assembling data corresponding to the crash instance. The assembled data includes one or more of the following pieces of information: crash code number, date of the crash, SKU code, operating system, user mode in effect, number of users logged in, name of function under execution, source code line number under execution, source filename under execution, mode of operation, data file drive type, audit trail, and a portion of a memory dump.);
apply a dictionary of key-value pairs to the log entries, the dictionary of key-value pairs from a plurality of simulated requests to an instrumented application corresponding with the application, in which each simulated request of the instrumented application generates a log message that includes a key and corresponding value pair, wherein the key is a source code location of the instrumented application that generated the log message and the corresponding value is an identification of behavior of the instrumented application (Saxena, column 1, line 35 to line 35 to 46,  In some embodiments described herein, the crash code number is based on at least one of: a filename, a function name, and a source code line number that was executing when the crash instance that corresponds to the crash report occurred.  Column 1, line 47 to line 56, In some embodiments described herein, generating a description of a crash instance involves assembling data corresponding to the crash instance. The assembled data includes one or more of the following pieces of information: crash code number, date of the crash, SKU code, operating system, user mode in effect, number of users logged in, name of function under execution, source code line number under execution, source filename under execution, mode of operation, data file drive type, audit trail, and a portion of a memory dump.   Column 2, line 18 to line 41 , In some embodiments described herein, when a new crash report is received from a customer at a client system, the system obtains the crash code number for the new crash report, and determines that a product patch has been previously generated. This determination is based on using the database to determine that a product patch identifier is associated with the crash code number. If the new crash report contains the customer email address, then an email is sent to the address regarding information about the product patch that corresponds to the product patch identifier.); and 
wherein log entries from actual request to the application matched via the key with the dictionary include expected behaviors and log entries from actual request to the application not matched via the key with the dictionary include unexpected behaviors(Saxena, column 6, line 23-44,  In some embodiments described herein, when a new crash report is received from a customer at a client system, the system obtains the crash code number for the new crash report. Furthermore, when the crash report includes information regarding a previously installed product patch, the system uses the database to determine a crash code number associated with the product patch identifier for the product patch. In some cases, the database may associate a crash code number (e.g., CCN.sub.--1) for the new crash report with the product patch identifier (e.g., PPN.sub.--1) that corresponds to the installed product patch PP.sub.--1. Clearly, since the installed product patch PP.sub.--1 did not prevent the product crash corresponding to the crash code number, CCN.sub.--1, the system removes the stored association between the obtained crash code number CCN.sub.--1 and the product patch identifier PPN.sub.--1, and provides a notification to the developer regarding this. Specifically, the crash code number CCN.sub.--1 may be included in the next crash report page generated, and the system may stop emailing information about product patch PP.sub.--1 to customers when the system receives a crash report with crash code number CCN.sub.--1 from customers.).
The Office would like to use prior art Ruan to back up Saxena to further teach limitation
key-value pairs(Ruan, US 20160124793, paragraph [0073-0075], One or more embodiments of a log analytics tool for problem diagnosis provide solutions to each of the problems described above. For identifying and isolating logs related to a request, an inventive method is provided, based on analyzing various identifiers embedded in logs as a name -value pair. These leverage the fact that distributed systems employ various identifiers for communication and coordination, and it is possible to develop rules to select log lines through careful analysis of identifier relationships. For identifying the deviation(s) from the reference model, one or more embodiments employ a log comparison algorithm using log template information. This aspect further employs an inventive hybrid log template extraction methodology that combines source-code parsing and black-box learning techniques. Further, one or more embodiments provide a user-friendly visualization interface to facilitate the problem diagnosis process.  Paragraph [0081-0089], One or more embodiments construct a reference model of logs per request type that defines what the normal and correct log patterns are in a healthy state. The reference model works as a basis for comparing the given raw log data to quickly understand how it differs from the normal pattern.  Fig. 4 and paragraph [0082-0085], FIG. 4 depicts an exemplary problem diagnosis process and the reference model management process. Reference model repository 402 contains the log set per request types to be used as a basis for comparison when the log set of a failed request is given. FIG. 4 depicts two processes centered on the use of reference models for problem diagnosis. One process 404 is for constructing the reference model. In the other process 406, the reference models are used to compare the log data that are collected when the problem(s) occurred.  Paragraph [0095], One or more embodiments provide comparison algorithms based on the log template information. Further, one or more embodiments provide ways to encode information into reference models so that the variations can be easily captured.)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Ruan into Saxena's to identify a subset of set of problem log entries which pertain to a failed request in a set of problem log entries from a computing system, and comparing subset to a reference model which defines log entries per request type under a healthy state of computing system. A high-value log entry is identified in portion of subset. The high-value log entry is outputted.as suggested by Ruan (See abstract and summary).
  Claim 8 is rejected for the reasons set forth hereinabove for claim 7, Saxena  and Ruan teach the computer readable medium of claim 7 wherein log messages are extracted from a log file to determine the key and corresponding value pair(Ruan, fig. 21, ampq.py:341, file “/opt/stack/nova/nova/compute/manager.py,”, line 1043 and paragraph [0137-0139].  Saxena, fig. 5 and column 6, line 23-44.).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 7, Saxena  and Ruan teach the computer readable medium of claim 7 wherein the key includes a location of the application to generate the log message and the corresponding value includes a description of the simulated request(Ruan, fig. 21, ampq.py:341, file “/opt/stack/nova/nova/compute/manager.py,”, line 1043 and paragraph [0137-0139].  Saxena, fig. 5 and column 6, line 23-44.). 
Claim 10 is rejected for the reasons set forth hereinabove for claim 9, Saxena  and Ruan teach the computer readable medium of claim 9 wherein the location of the application includes a location in source code of the application(Ruan, fig. 21, ampq.py:341, file “/opt/stack/nova/nova/compute/manager.py,”, line 1043 and paragraph [0137-0139].  Saxena, fig. 5 and column 6, line 23-44.).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 7, Saxena  and Ruan teach the computer readable medium of claim 7 to generate a visualization of the expected behaviors and unexpected behaviors(Ruan, fig. 12A and 12B and paragraph [0115-0116], If request failures are detected, operator can click one of the request IDs in the list of failed requests 1208. This opens up detailed visualization of comparison between the failed request and the reference model (FIG. 12B). Request type is automatically detected and the correct reference model is retrieved. The visualization shows the log entries of the reference model along with the logs from the failed request. Any deviation from the reference model is automatically highlighted by the exemplary tool set for easy understanding. This window provides the overall view of the failed request, such as at what stage the failure started and from which component.  Saxena, fig. 5 and column 6, line 23-44.).  
Claim 12 is rejected, Saxena teaches a system, comprising: 
memory to store a set of instructions(Saxena, fig. 2, component 222 – memory); and 
a processor to execute the set of instructions to(Saxena, fig. 2, component 220 – processor): 
simulate a plurality of behaviors via simulated requests to an instrumented application in which each simulated request generates a log message including a key and corresponding value pair wherein the key is a source code location of the instrumented application that generated the log message and the corresponding value is an identification of behavior of the instrumented application(Saxena, US 9021312, column 1, line 35 to line 35 to 46,  In some embodiments described herein, the crash code number is based on at least one of: a filename, a function name, and a source code line number that was executing when the crash instance that corresponds to the crash report occurred.  Column 1, line 47 to line 56, In some embodiments described herein, generating a description of a crash instance involves assembling data corresponding to the crash instance. The assembled data includes one or more of the following pieces of information: crash code number, date of the crash, SKU code, operating system, user mode in effect, number of users logged in, name of function under execution, source code line number under execution, source filename under execution, mode of operation, data file drive type, audit trail, and a portion of a memory dump.   Column 2, line 18 to line 41 , In some embodiments described herein, when a new crash report is received from a customer at a client system, the system obtains the crash code number for the new crash report, and determines that a product patch has been previously generated. This determination is based on using the database to determine that a product patch identifier is associated with the crash code number. If the new crash report contains the customer email address, then an email is sent to the address regarding information about the product patch that corresponds to the product patch identifier.);
 generate a dictionary with the key value pairs from the log messages of the simulated requests(Saxena, column 8, line 6 to 30, in the presented example of the ranked crash code number display page 500, two reported crashes corresponding to crash code numbers `1524719` with a ranking of `1`, and `1344532` with a ranking of `2`, respectively, are displayed in a tabular format. Each crash code corresponds to a row of the table. Other elements shown as column headings in the ranked crash code display page 500 include the ranking, the total 514 and cumulative 516 percentage values of occurrence of the crash instance, as well as a determined root cause of the crash 518. Note that in other embodiments, fewer, more or different column headings may be used in creating and displaying the ranked crash code display for a product patch page.); 
generate log entries representative of the behaviors from actual requests of a production application corresponding with the instrumented application, the production application in a production environment, wherein each log entry includes a source code location of the production application generating a corresponding behavior(Saxena, US 9021312, column 1, line 35 to line 35 to 46,  In some embodiments described herein, the crash code number is based on at least one of: a filename, a function name, and a source code line number that was executing when the crash instance that corresponds to the crash report occurred.  Fig. 4 and Column 1, line 47 to line 56, In some embodiments described herein, generating a description of a crash instance involves assembling data corresponding to the crash instance. The assembled data includes one or more of the following pieces of information: crash code number, date of the crash, SKU code, operating system, user mode in effect, number of users logged in, name of function under execution, source code line number under execution, source filename under execution, mode of operation, data file drive type, audit trail, and a portion of a memory dump.)
match log entries of actual requests to the dictionary via the key to discover expected behaviors of the production application(Saxena, column 6, line 23-44,  In some embodiments described herein, when a new crash report is received from a customer at a client system, the system obtains the crash code number for the new crash report. Furthermore, when the crash report includes information regarding a previously installed product patch, the system uses the database to determine a crash code number associated with the product patch identifier for the product patch. In some cases, the database may associate a crash code number (e.g., CCN.sub.--1) for the new crash report with the product patch identifier (e.g., PPN.sub.--1) that corresponds to the installed product patch PP.sub.--1. Clearly, since the installed product patch PP.sub.--1 did not prevent the product crash corresponding to the crash code number, CCN.sub.--1, the system removes the stored association between the obtained crash code number CCN.sub.--1 and the product patch identifier PPN.sub.--1, and provides a notification to the developer regarding this. Specifically, the crash code number CCN.sub.--1 may be included in the next crash report page generated, and the system may stop emailing information about product patch PP.sub.--1 to customers when the system receives a crash report with crash code number CCN.sub.--1 from customers.).
The Office would like to use prior art Ruan to back upSaxena to further teach limitation
key-value pairs(Ruan, US 20160124793, paragraph [0073-0075], One or more embodiments of a log analytics tool for problem diagnosis provide solutions to each of the problems described above. For identifying and isolating logs related to a request, an inventive method is provided, based on analyzing various identifiers embedded in logs as a name -value pair. These leverage the fact that distributed systems employ various identifiers for communication and coordination, and it is possible to develop rules to select log lines through careful analysis of identifier relationships. For identifying the deviation(s) from the reference model, one or more embodiments employ a log comparison algorithm using log template information. This aspect further employs an inventive hybrid log template extraction methodology that combines source-code parsing and black-box learning techniques. Further, one or more embodiments provide a user-friendly visualization interface to facilitate the problem diagnosis process.  Paragraph [0081-0089], One or more embodiments construct a reference model of logs per request type that defines what the normal and correct log patterns are in a healthy state. The reference model works as a basis for comparing the given raw log data to quickly understand how it differs from the normal pattern.  Fig. 4 and paragraph [0082-0085], FIG. 4 depicts an exemplary problem diagnosis process and the reference model management process. Reference model repository 402 contains the log set per request types to be used as a basis for comparison when the log set of a failed request is given. FIG. 4 depicts two processes centered on the use of reference models for problem diagnosis. One process 404 is for constructing the reference model. In the other process 406, the reference models are used to compare the log data that are collected when the problem(s) occurred.  Paragraph [0095], One or more embodiments provide comparison algorithms based on the log template information. Further, one or more embodiments provide ways to encode information into reference models so that the variations can be easily captured.).
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Ruan into Saxena's to identify a subset of set of problem log entries which pertain to a failed request in a set of problem log entries from a computing system, and comparing subset to a reference model which defines log entries per request type under a healthy state of computing system. A high-value log entry is identified in portion of subset. The high-value log entry is outputted.as suggested by Ruan (See abstract and summary).
Claim 13 is rejected for the reasons set forth hereinabove for claim 7, Saxena  and Ruan teach the system of claim 12 including a log analysis platform to include the dictionary and match log entries(Ruan, paragraph [0084-0086], Referring to FIG. 4 "Problem Diagnosis" 406, the "Problem Detected" 418 refers to detection by a human operator; this step can be taken as a given in one or more embodiments. As on the right-hand side 404, the log correlation in step 420 can be carried out, for example, by custom PYTHON code implementing Algorithm 1 and Algorithm 2 from FIGS. 7A, 7B, and 8. As on the right-hand side 404, comparison with the existing reference model in step 422 can be carried out, for example, by custom PYTHON code implementing Algorithm 3 from FIG. 10. Note, however, that while the computation and processing are the same as on the right-hand side 404, the data is different in that on the right-hand side 404, the data is typically taken from normal (non-problem) runs while on the left-hand side 406, the data includes at least one set of data from after the problem has occurred.  Saxena, fig. 5 and column 6, line 23-44.).  
Claim 14 is rejected for the reasons set forth hereinabove for claim 13, Saxena  and Ruan teach the system of claim 13 wherein the analysis provides a report of matched log entries(Ruan, paragraph [0085-0086], The narrowing down of the high value log entries in step 424 can be carried out with a visualization model of the tool, as discussed below. See, e.g., FIGS. 6, 9, and 12A-12B, and accompanying text. Note that actual data sets may be more complex than the examples, and thus the need for visualization is greater. In one or more embodiments, the timestamps in each of the log lines are noted and drawn. Each vertical line in FIG. 6 is a different component and each oblong is one log entry. The indicated functionality is provided, in some embodiments, via PYTHON with visualization via the Raphael JavaScript library.  Saxena, fig. 5 and column 6, line 23-44.).  
Claim 15 is rejected for the reasons set forth hereinabove for claim 12, Saxena  and Ruan teach the system of claim 12 wherein each log entry includes a location of the application to generate the log entry in response to the actual request(Ruan, fig. 21, ampq.py:341, file “/opt/stack/nova/nova/compute/manager.py,”, line 1043 and paragraph [0137-0139].  Saxena, fig. 5 and column 6, line 23-44.).  
Inquiry
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139 and fax number (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199